Title: General Orders, 12 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge. Decr 12th 1775
Parole Effingham.Countersign, Fuller


The Honorable the Continental Congress having been pleased to appoint Henry Knox Esqr. Colonel of the Regiment of Artillery, upon the new-establishment; he is to be obeyed as such.
The Colonels or commanding Officers of the five Connecticut Regiments, upon the new establishment; to deliver to the Adjutant General to morrow at Orderly time, an exact List of the Commissioned Officers of their respective Corps, together with a Return of the men they have each of them inlisted for the above regiments; As an Express is immediately to set out to Governor Trumbull, who has demanded the same, to lay them before the Assembly of the colony.
